Citation Nr: 0601032	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  00-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbar strain with spurring, currently evaluated as 
20 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right knee strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

3.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee strain under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1987 to September 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Louis, Missouri, Regional Office (RO) which increased 
the disability evaluation for the veteran's lumbar strain 
with spurring from noncompensable to 20 percent.  In April 
2001, the RO denied both service connection for bilateral pes 
planus and bilateral heel spurs and increased disability 
evaluations for the veteran's right knee strain and bilateral 
shin splints.  In May 2002, the RO, in pertinent part, 
granted service connection for bilateral pes planus; assigned 
a noncompensable evaluation for that disability; and 
effectuated the award as of April 18, 2000.  In November 
2002, the RO, in pertinent part, denied service connection 
for a chronic right hip disorder, a chronic right ankle 
disorder to include sprain residuals, diabetes mellitus, 
hypertension, asthma, and cerebrovascular accident residuals.  
In October 2004, the Board denied service connection for a 
chronic right hip disorder, a chronic right ankle disorder, 
diabetes mellitus, hypertension, asthma, and cerebrovascular 
accident residuals; denied initial compensable evaluations 
for the veteran's right shin splints, left shin splints, and 
bilateral pes planus; denied an effective date prior to April 
18, 2000, for the award of service connection for bilateral 
pes planus; and remanded the issues of increased evaluations 
for the veteran's lumbar strain with spurring and right knee 
strain to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its October 2004 remand instructions, the Board directed 
that the veteran was to be afforded a VA examination for 
compensation purposes which addressed the nature and severity 
of his lumbar strain with spurring and right knee strain.  
The examiner was to advance an opinion which specifically 
addressed whether degenerative disc disease, if diagnosed, 
was a component of the veteran's service-connected lumbar 
spine disability and whether the veteran's lumbar spine and 
right knee disabilities were wholly neurological in nature or 
"also involve the muscles and joint structure."  The 
veteran was afforded the requested VA examination for 
compensation purposes in April 2005.  In reviewing the April 
2005 VA examination report, the Board observes that the 
veteran was diagnosed with lumbosacral spine degenerative 
disc disease.  The examiner failed to address whether the 
veteran's lumbosacral spine degenerative disc disease was a 
component of his service-connected lumbar spine disability 
and whether this lumbar spine and right knee disabilities 
were wholly neurological in nature or "also involve the 
muscles and joint structure."  The Board acknowledges that 
the RO attempted to comply with the Board's remand 
instructions.  However, the April 2005 VA examination report 
is inadequate.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The report of the April 2005 VA examination for compensation 
purposes states that there were no current findings 
consistent with lumbar spine nerve injury.  A June 2005 VA 
nerve conduction study revealed findings consistent with 
right lumbosacral radiculopathy and recommended clinical 
correlation.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic lumbar spine and 
right knee disabilities.  All indicated 
tests and studies must be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the veteran's lumbosacral spine 
degenerative disc disease is a component 
of his service-connected lumbar spine 
disability.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lumbar spine 
and right knee disabilities with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any joint instability, weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbar spine and the right 
knee should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's lumbar spine 
and right knee disabilities upon his 
vocational pursuits.  The examination is 
to take into consideration the criteria, 
both prior to and effective September 26, 
2003, for rating spinal disorders.  

Send the claims folders, including a copy 
of this REMAND to the examiner for review 
of pertinent documents.  The examination 
report should specifically state that 
such a review was conducted.  
2.  Then adjudicate the veteran's 
entitlement to a separate compensable 
evaluation for his right knee strain 
under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 and 
readjudicate his entitlement to both an 
increased evaluation for his lumbar 
strain with spurring and an evaluation in 
excess of 10 percent for his right knee 
strain under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 with 
express consideration of the provisions 
of 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.59; VAOPGPREC 23-97; and the Court's 
holding Esteban v. Brown, 6 Vet. App. 259 
(1994)  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

